Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


In the Interest of N.L.D., a Child                     Appeal from the 354th District Court of
                                                       Hunt County, Texas (Tr. Ct. No. 75,763).
No. 06-13-00046-CV                                     Opinion delivered by Justice Carter, Chief
                                                       Justice Morriss and Justice Moseley
                                                       participating. Dissenting Opinion by Chief
                                                       Justice Morriss.



          As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. We affirm the trial court’s appointment of Jimmy and Angela
Black as managing conservators. Having found the evidence legally insufficient to support
termination, we reverse the trial court’s order terminating Tamara Haines’ parental rights and
remand the case for determination of possible managing conservatorship, possessory
conservatorship, visitation, child support, and any other necessary orders.
          We further order that the appellant and appellees shall each pay one half of all costs of
appeal.


                                                        RENDERED OCTOBER 23, 2013
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk